Citation Nr: 0708335	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for post 
operative residuals of a right ankle fracture, with post 
traumatic degenerative arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran serviced on active duty from July 1982 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The case was remanded in February 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran last underwent a VA examination for residuals of 
a right ankle fracture in June 2003.  The veteran was 
diagnosed with an open fracture of the distal fibula and an 
open reduction with internal fixation, done with plates, 
screws and bone chips.  The hardware was removed in November 
2002.

In October 2004, a Bronx VA physician reported that the 
veteran was being seen in chronic pain management for severe 
chronic right foot pain.  The physician noted the veteran had 
work-related restrictions and continued to need morphine for 
pain. 

2004 VA treatments records reflected the veteran continued to 
complain of constant pain.  

Given the fact that he has now not been examined by VA in 
approximately four years, as well as the presence of VA 
treatment summaries suggesting continued treatment and 
possible development of additional symptoms since 2003, a new 
VA examination is warranted. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a veteran was entitled to 
a new examination after a two year period between the last VA 
examination and the contention that his disability had 
increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment since October 2004 
for his right ankle disorder. When the 
requested information and any necessary 
authorization has been received, the RO 
must attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  The veteran should also 
be afforded an opportunity to submit any 
additional evidence, not already of 
record supporting his claim for an 
increased rating for his residuals of a 
right ankle fracture.  

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of any impairment 
caused by the residuals of a right ankle 
fracture and to determine the impact, if 
any, on his employability. All indicated 
studies must be performed, and all 
findings should be reported in detail. In 
accordance with the latest AMIE 
worksheets for orthopedic disorders the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any residuals of a 
right ankle fracture. 

The examiner must address whether during 
on examination there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected right ankle disability. 
If pain on motion is observed, the 
examiner must indicate the point at which 
pain begins.  The examining physician 
must indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The rationale for all opinions expressed 
should be provided. The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA. 38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159.

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for post 
operative residuals of a right ankle 
fracture based on all the evidence of 
record. The RO must specifically document 
their consideration of the veteran's 
entitlement to an extraschedular rating.  
If any benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

